Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

1.	Claims 1,9-13,17-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,2,4,6-8,9-11,13 of co-pending Application No. 17/575,849 (U.S. 2022/0229387). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1,4,8,10,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (U.S. 2014/0138372).
	Ogura teach a heating unit including a heater 203 (see Fig.2, 3B, 12) having an insulating substrate 304 and resistance heating elements 301,302,303; a holder 204 for supporting the heater; a temperature sensor 419 for detecting the temperature of the heater; and an endless belt 201 which rotates around the heater. As seen in Fig.12, a first heat conductive member 1200 is located between the heater and the holder and has a first heater side surface, a first opposite side surface, and an opening; the heat conductivity of the heat conductive member 1200 being greater than the heat conductivity of the heater’s insulating substrate 304. A second heat conductive member 1201 is disposed at least at the position of the opening when viewed in an orthogonal direction to the first opposite side, the second heat conductive member having a second heater side surface and a second opposite side surface. As seen in Fig.12, the temperature sensor 419 is in contact with the second opposite side surface of the second heat conductive member. 
	Regarding claim 4, the thickness of the first heat conductive member 1200 is greater than the thickness of the second heat conductive member 1201.
	Regarding claim 8, the first heater side surface of heat conductive member 1200 is in contact with the second opposite side surface of the second heat conductive member 1201; the second heater side surface of the second heat conductive member is in contact with the heater. 
	Regarding claim 10, as seen in Fig.13, the holes 601-605 in the first heat conductive member 1200 through which the thermistors 501-505 are positioned and in contact with the second heat conductive member 1201 (see par. 60) are within the range of a maximum and minimum sheet width (e.g. 601 would be in the middle of the heater which would be within range of a maximum sheet while 603,604 are at the ends of the heater which would be out of range of a minimum sheet). 
	Regarding claim 20, the temperature sensor is a thermistor (par.36,60).

3.	Claims 2-3,5-7,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the heat conductivity from the heater to the second opposite side surface of the second heat conductive member being higher than the heat conductivity from the heater to the first opposite side surface of the first heat conductive member is not taught or rendered obvious by the prior art of record. 
Regarding claim 3, the heat conductivity of the second heat conductive member being higher than the heat conductivity of the first heat conductive member is not taught or rendered obvious by the prior art of record. 
Regarding claims 5-7, the size of the second heat conductive member being smaller than the size of the first heat conductive member when viewed in an orthogonal direction orthogonal to the first opposite side surface  is not taught or rendered obvious by the prior art of record. 
	Regarding claims 14-16, a third heat conductive member having a third heater side surface and a third opposite side surface  wherein the first heater side surface of the first heat conductive member is in contact with the third opposite side and the second heater side surface of the second heat conductive member is in contact with the third opposite side is not taught or suggested by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shinji et al., Ando et al., and Saeki all teach heater arrangements using heat conductive layers and thermistors which are relevent to the claimed invention.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852